Citation Nr: 0021162	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to 
November 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which increased a noncompensable rating to 20 percent 
for chronic low back strain.  

A rating action in August 1999 denied a total disability 
rating based on individual unemployability.  The veteran has 
not filed a notice of disagreement and that matter is not 
developed for appellate review.  


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 20 percent for chronic low back strain is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999). This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

In the instant case, the veteran avers that his service-
connected disorder has increased in severity.  A statement 
from his former employer reflects that since his last VA 
physical examination, he left his job in June 1998 due to his 
back disability.  The veteran was last afforded VA orthopedic 
examination in May 1998, and that medical evidence submitted 
since that time is inadequate for the purpose of determining 
the nature and severity of these disabilities.  See 
Proscelle, supra (where an appellant claims a condition is 
worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).  

Furthermore, the Board observes that the May 1998 examiner 
specifically noted that he was unable to accurately establish 
functional or limitation due to pain when considering the 
objective findings, as required by 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999).  Clearly, additional assistance is 
necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected chronic low back 
strain, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.



2.  The RO should also schedule the 
veteran for VA orthopedic/neurologic 
examination in order to determine the 
current extent of his service-connected 
chronic low back strain.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner should provide a thorough 
description of the veteran's lumbar spine 
disorder, including complete ranges of 
motion studies and neurologic pathology.  
The veteran's claims folder should also 
be made available to and independently 
reviewed by the examiner prior to 
examination.  In addition, the examiner 
should render objective clinical findings 
concerning the severity of the veteran's 
service-connected chronic low back 
strain, to include observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
presence or absence of neurological 
deficit in the lower extremities and its 
severity should be specified.  The 
examination report should reconcile the 
veteran's complaints of pain and/or 
sciatica with the objective findings on 
examination.  A legible copy of each 
examination report, with a discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's increased rating claim.  The 
RO's decision must discuss the additional 
evidence developed, as well as any 
additional applicable laws and 
regulations.

4.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


